DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of foreign Chinese Patent Application No. 201710407241.1 filed on June 02, 2017 is acknowledged.
Drawings
The drawings were received on 04/16/2018.  These drawings are acceptable.

Response to Arguments
	Applicant’s amendments and remarks filed 06/16/2022 have been considered by the examiner. 

 Regarding applicant’s remarks directed to the claim rejections under USC § 103 made in the pervious rejection, have been fully considered. 
With respect to the argument directed to the rejection of claims under USC §103 in the previous office action, the Applicant has presented arguments regarding claim language that have not been previously examined. Therefore, applicants arguments are rendered moot. See current office action regarding the rejection of the amended claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-7, 9-10, 13, 15-16, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski (US Pub. No. 2014/0188461, hereinafter ‘Ski’) in view of Arapakis et al. (NPL: Linguistic Benchmarks of Online News Article Quality, hereinafter ‘Ara’) in further view of Rubin et al. (NPL: “Fake News or Truth? Using Satirical Cues to Detect Potentially Misleading News.”, hereinafter ‘Rubin’) and Wang et al. (NPL: “Text feature selection for sentiment classification of Chinese online reviews”. 

Regarding claims 1, 10, and 19, the Rubin reference teaches a method for judging news quality based on artificial intelligence, apparatus, and non-transitory computer readable storage medium, having computer programs stored therein, wherein when the computer programs are executed by a processor a method for judging news quality based on artificial intelligence is realized, the method, comprising: ( in 0118-0120: The various implementations illustrated in FIG. 3 are not meant to be limiting in any way and are merely examples of some of the possible implementations… ,The memory 404 is able to be any conventional computer memory known in the art. The storage device 412 is able to include a hard drive, CDROM, CDRW, DVD, DVDRW, flash memory card, solid state drive or any other storage device… Although the computing device 400 in FIG. 4 includes applications 430 and hardware 420 for implementing the fact checking, the fact checking method is able to be implemented on a computing device in hardware, firmware, software or any combination thereof. For example, in some embodiments, the fact checking applications 430 are programmed in a memory and executed using a processor [i.e. apparatus, and non-transitory computer readable storage medium, having computer programs stored therein, wherein when the computer programs are executed by a processor]...)

constructing a news quality classification model based on a news feature of known high- quality news and/or a news feature of known low-quality news, comprising:  (classifying news and articles as claimed news content for performing  claimed analysis of news features, in 0146-0153: In some embodiments, the sources are ordered by reliability (for example, as shown in FIG. 7) [claimed news quality classification], and when infor­mation is fact checked, the process of fact checking starts the search with the most reliable source and continues to less reliable sources. In some embodiments, a structure such as a tree, list or any other structure includes pointers to the sources ordered by reliability…In some embodiments, a fact checking search stops after N ( e.g. N=2) sources verify the fact. …3. a link to the XYZ News website, with a 90% reliability, and 4. a link to Bob's made-up-opinion-on-all-things website, with a 1 % reliability… Applications of document classification [claimed constructing a news quality classification model based on a news feature of known high- quality news and/or a news feature of known low-quality news] are widespread. Examples include: sentiment analysis, where one tries to estimate the sentiment or opinion of a user based on some text-based document such as a blog or online review entry…For example, a phrase is fact checked [claimed analysis based on news features], but before the fact check is completed, the source is fact checked to determine if the source is reliable. The multilevel fact checking [claimed quality classification model] is able to continue until a reliable source [claimed quality classification model based on a news feature of known high- quality news and/or a news feature of known low-quality news, comprising] is found, and then the fact check of the phrase is completed with the reliable source [claimed constructing process]. In some embodiments, sources are classified as fact/ objective and opinion/subjective [additionally claimed classification model constructed to classify sources, e.g. constructing a news quality classification model based on a news feature of known high- quality news and/or a news feature of known low-quality news]. For example, a data struc­ture such as a tree is implemented with objective sources on one side of the tree and subjective sources on the other side of the tree. In another example, as one goes left to right at the bottom of the tree, the sources go from most objective to most subjective. The sources are able to be classified by determin­ing what the majority of their content is, by being classified by a user, by including a classification tag, or any other method.)
extracting word frequency information, information on part of speech, proper name, information and an emotion feature from the known high-quality news and/or the known low-quality news based on a … news quality judgment rule as candidate news features, (extracting features based claimed preset rules, in 0153: In some embodiments, sources are classified as fact/ objective and opinion/subjective. For example, a data struc­ture such as a tree [claimed preset news quality judgement rule] is implemented with objective sources on one side of the tree and subjective sources on the other side of the tree. In another example, as one goes left to right at the bottom of the tree, the sources go from most objective to most subjective…The sources are able to be classified by determin­ing what the majority of their content is by being classified by a user, by including a classification tag [claimed extracting …information, … from the known high-quality news and/or the known low-quality news based on a … news quality judgment rule as candidate news feature], or any other method....; where the extracted content information includes, in 0380: … In some embodiments, a positive/negative con­notation [claimed emotion features] is also indicated by the loaded word. In some embodiments, the way of highlighting is based on the strength of the word ( e.g., a word that is highly emotive is significantly highlighted, where a word that is only slightly emotive is lightly highlighted) [claimed identifying a emotive term as claimed word frequency information, information on part of speech, … , information and an emotion feature]. In some embodiments, additional infor­mation is provided to indicate that the language being used is biased (in one way or another). Furthering the example, refer­ring to a candidate as "dangerous" indicates bias against that candidate [i.e. proper name ] by the commentator. Loaded words and tallying the number of times loaded words [claimed word frequency information] are used are able to be used in determining bias… For example, "candidate Z is dangerous" is given more weight than "candidate Z traveled to Afghanistan which is danger­ous." Other contextual features are able to be analyzed and utilized in determining whether loaded words indicate bias [e.g. extracting …information, … from the known high-quality news and/or the known low-quality news based on a … news quality judgment rule as candidate news feature]. In some embodiments, only loaded information/comments are fact checked as described herein. For example, when a com­mentator in a monologue discussing candidate Z states that "candidate Z is dangerous," the sentence segment involving the loaded word "dangerous" is fact checked and/or supple­mental information is searched for. For example, supplemen­tal information indicating why candidate Z might be danger­ous or fact checking information that disagrees with the comment is indicated based on a source information search.)
 selecting a candidate news feature … from the candidate news features; determining the candidate news feature … to be a news feature characterizing news quality discriminability as training data, (in 00135: In some embodiments, the fact checking system has the ability to learn. The learning is able to be in terms of context, detecting items like sarcasm, cheating or manipula­tion of data sources and other items [claimed selecting a candidate news feature … from the candidate news features; determining the candidate news feature … to be a news feature characterizing news quality discriminability as training data] that would help the fact checking process [claimed determining the candidate news feature … to be a news feature characterizing news quality discriminability as training data]. In some embodiments, a database is used to track people's comment habits or history and other informa­tion… )
and marking the training data based on a known news quality level, (in 0136-0139: …Leaning is also able to include analyzing archived data [claimed marking process based on a known news quality level] of sources to determine the reliability of the sources. In some embodiments, if a charac­terization or other item has not been learned, an expandable list of options is presented to a user for the user to select an option. In some embodiments, an auto-correction feature is implemented. For example, if text is being monitored, when a factual statement is inaccurate, the text is automatically changed. In some embodiments, the user is asked if they want to correct the statement. In some embodiments, the flawed text is merely indicated including, but not limited to, under­lined, highlighted or change in font/color  [claimed marking process based on a known news quality level]…In some embodiments, specific phrases known to be true or false are added to a database and/or a website, so that the fact checking system is able to indicate the correctness of the phrase  [claimed marking process based on a known news quality level]. For example, if one news organization is known for misquoting someone and continuing to use the misquote instead of the correct quote, that is able to be determined, and the quote is indicated as incorrect  [claimed marking process based on a known news quality level]… In some embodiments, fact checking is updated as information changes. For example, saying Xis running for President may be labeled as "uncertain" at one point, but then when X officially declares that he is running, the label is changed to "true." )
and learning the training data with a machine learning classification algorithm to obtain the news quality classification model; (in 0111: FIG. 2 illustrates a block diagram of various imple­mentations of fact checking according to some embodiments. As described herein, some specific implementations are shown including, but not limited … a learning com­ponent 214 for learning,… for fact checking audio, video, text and any other information, ….; And in 0135: In some embodiments, the fact checking system has the ability to learn [claimed learning the training data with a machine learning classification algorithm to obtain the news quality classification model]. The learning is able to be in terms of context, detecting items like sarcasm, cheating or manipula­tion of data sources and other items that would help the fact checking process…new sources [claimed learning the training data with a machine learning classification algorithm to obtain the news quality classification model] are able to be found using learn­ing. For example, a crawler, data miner, bot, and/or other implementation is able to search for and utilize additional sources of information for fact checking. leaning is also able to include analyzing archived data of sources to determine the reliability of the sources…; fact checking model as claimed news quality classification model trained form news sources for classification reliability and fact checks as claimed quality classification in, 0150-0152: 3. a link to the XYZ News website, with a 90% reliability, and 4. a link to Bob's made-up-opinion-on-all-things website, with a 1 % reliability… In some embodiments, sources are classified as fact/ objective and opinion/subjective…; Classification using automated learning as claimed machine learning algorithm, in 0180: … In some embodiments, classification of content is determined based on keywords found within the content and/ or any other classification. For example, if an article uses economic teens such as unemployment, stimulus, and taxes, the article is able to be classified as related to the economy. In some embodi­ments, content is able to be classified in one or more classi­fications. In some embodiments, the rating and/or classification of content is performed by monitoring, processing, keyword searching, and indicating. Keyword searching includes searching within the content for keywords. In some embodiments, monitoring or processing includes keyword searching and/or detection. In some embodiments, the rating and/or classification is performed automatically [claimed learning the training data with a machine learning classification algorithm to obtain the news quality classification model].)
and inputting news to be detected or an extracted news feature of the news to be detected into the news quality classification model to output a classification result, to judge news quality of the news to be detected with the news quality classification model, in which the classification result comprises a high-quality news or a low-quality news. (in 0135: In some embodiments, the fact checking system has the ability to learn. The learning [claimed inputting news to be detected or an extracted news feature of the news to be detected into the news quality classification model to output a classification result as a reliable source classification result] is able to be in terms of context, detecting items like sarcasm, cheating or manipula­tion of data sources and other items that would help the fact checking process…new sources are able to be found using learn­ing. For example, a crawler, data miner, bot, and/or other implementation is able to search for and utilize additional sources of information for fact checking. leaning is also able to include analyzing archived data of sources to determine the reliability of the sources [claimed inputting news to be detected or an extracted news feature of the news to be detected into the news quality classification model to output a classification result,…]… For example, a phrase is fact checked, but before the fact check is completed, the source is fact checked to determine if the source is reliable [claimed to judge news quality of the news to be detected with the news quality classification model, in which the classification result comprises a high-quality news or a low-quality news]… )
While Ski teaches the use of quality measures to news content by processing source and context features associated with predetermined rule as user provided tags and labels as discussed above. Ski does not expressly teach use of tags/labels as recited by the limitation:
… a preset news quality judgment rule 
Ara teaches the claim limitation:
… a preset news quality judgment rule  (claimed preset judgement rule disclosed as a taxonomy including subjectivity, sentimentality and elements for retrieval and classification of news feature quality elements as disclosed by the Ski reference as depicted in Fig. 1:

    PNG
    media_image1.png
    525
    675
    media_image1.png
    Greyscale
)

The Ski and Ara references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and information processing methods/systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method assessing the quality of online news content as disclosed by Ara with the method for automatic information retrieval and classification of news and natural language text as disclosed by Ski.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods by Ski and Ara in order to assess the and characterize the contents of news articles for editorial quality; doing so will allow for the enablement of effective quality control methods for online news, (Ara, Abstract).
	
While Ski teaches extracting information on part of speech as the statement entities/persons exacted and classified as a known lie, misstatement or other characterization, as discussed above. 
	Ski does not expressly teach extracting information on part of speech, as parts of speech as tagging terms as a noun, pronoun, adjective, determiner, verb, adverb, preposition, conjunction, or interjection.
	Rubin does expressly teaches extracting word frequency information, information on part of speech, proper name, … feature from the known high-quality news and/or the known low-quality news based on a … news quality judgment rule as candidate news features, as parts of speech as tagging terms as a noun, pronoun, adjective, determiner, verb, adverb, preposition, conjunction, or interjection. (feature extraction by tagging parts of speech (POS) from training data set as claimed extracting information on part of speech, as depicted in Fig. 3 and in Pg. 13: …Text Processing and Feature Weighting: … Term frequency [claimed word frequency information] values were also normalized by article length to account for length variability between satirical and legitimate news articles [claimed extracting … information … from the known high-quality news and/or the known low-quality news based on a … news quality judgment rule as candidate news features ]. The process is imple­mented as a semi-automated pipeline, summarized in Figure 3.

    PNG
    media_image2.png
    276
    682
    media_image2.png
    Greyscale

Feature Selection: The Absurdity Feature (Abs) was defined by the unexpected introduction of new named entities (people, places, locations) within the final sentence of satirical news. To implement Absurdity detection we used the Natural Language Toolkit6 (NL TK) Part of Speech tagger…; And POS information, in Pg. 14 1st partial para.: … We counted the presence of parts of speech [claimed information on part of speech]  terms including adjectives, adverbs, pronouns, conjunc­tions, and prepositions, and assigned each normal­ized value as the element in a feature array repre­senting grammar properties; And proper name in Sec. 4.1: In this study we collected and analyzed a dataset of 360 news articles as a wide-ranging and diverse data sample, representative of the scope of US and Canadian national newspapers. The dataset was collected in 2 sets. The first set was collected from 2 satirical news sites (The Onion and The Beaver­ton) and 2 legitimate news sources (The Toronto Star and The New York Times) in 2015… For each of the 12 topics, 5 Canadian (from The Beaverton) and 5 American (from the Onion) satir­ical articles were collected. Each satirical piece was then matched to a legitimate news article that was published in the same country [claimed proper name], and as closely related in subject [claimed proper name] matter as possible. For example, in the Environment topic, the Beaverton article "Invasive homo sapiens species meet at forestry conference to discuss pine beetles" was paired with a Toronto Star article on invasive species:… See Figure 2 for the pairing of the arti­cles about Hillary Clinton [claimed proper name] in the Elections topic… - .)	
The Ski, Ara, and Rubin are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and information processing methods/systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method assessing the quality of news content using a multi-classification model based using features extracted using natural language processing algorithms as disclosed by Rubin with the method for automatic information retrieval and classification of news and natural language text as collectively disclosed by Ski and Ara.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods by Ski and Ara in order to implementing machine learning algorithms for designing supervised learning for perform­ing multi-class classification of real and fake news, (Rubin, Pg. 14: Sec. 6); doing so allows for the use of features of shallow syntax that highly indicative of text quality classifications and improve detection of the machine learning classification model, (Rubin, Pg. 14: Sec. 7).
	While Ski, Ara, and Rubin teach the information retrieval and classification process for processing natural language datasets as disclosed above. The Ski, Ara, and Rubin do not expressly teach the information retrieval process using entropy as recited by the claim limitations:
	calculating an entropy of each candidate … feature: selecting a candidate … feature having a smallest entropy from the candidate … features; determining the candidate news feature having the smallest entropy to be a … feature characterizing …
	Wang does expressly teach the information retrieval process using entropy as recited by the claim limitations:
	calculating an entropy of each candidate … feature: selecting a candidate … feature having a smallest entropy from the candidate … features; determining the candidate news feature having the smallest entropy to be a … feature characterizing … (in Sec. 3.3: Feature identification produces a large feature set and creates a high-dimensional vector space, which will ultimately lower the efficiency and the effectiveness of sentiment classification. As a result, it is critical to select features with significant sentiment distinguishing ability and reduce the dimension of vector space. Four statistical methods: DF, IG, CHI and MI are introduced to select features. … The entropy-based IG method measures the importance of a certain feature based on the amount of information that the feature provides to sentiment classification. The amount of information is determined by entropy [claimed calculating an entropy of each candidate … feature: selecting a candidate … feature having a smallest entropy from the candidate … features; determining the candidate news feature having the smallest entropy to be a … feature characterizing …], which is used to describe the uncertainty of a random event. The larger the entropy of a document (review) is, the greater the uncertainty of classifying the document will be...; And Sec. 4.5.2: … Moreover, sort all features by the descending order of DF, IG and CHI values, respectively. The top three features selected by DF are ‘ (not bad)’, ‘ (good)’ and ‘ (poor)’, which illustrates a strong assumption that the feature with higher frequency makes more contribution to sentiment classification. The top three features selected by IG and CHI are ‘ (poor)’, ‘ (hasn’t)’ and ‘ (not bad)’, which indicates that ‘ (poor)’ is less frequent but has more information to reduce the entropy of [claimed calculating an entropy of each candidate … feature: selecting a candidate … feature having a smallest entropy from the candidate … features; determining the candidate news feature having the smallest entropy to be a … feature characterizing …] review and stronger correlation with a certain class (negative) than ‘ (not bad)’. As a result, comparative experiments are conducted on feature selection with the other three statistical methods DF, IG and CHI, in order to determine the best way to identify and select features.)
The Ski, Ara, Rubin, and Wang are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and information processing methods/systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for using statical method for features extracted for natural language processing applications as disclosed by Wang with the method for automatic information retrieval and classification of news and natural language text as collectively disclosed by Ski, Ara, and Rubin.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods by Ski and Ara in order to implementing natural language processing algorithms using statistical feature selection methods, (Wang, Abstract); doing allows for the implementing  feature selection methods that are helpful in improving the accuracy of in data classification task (Wang, Abstract).

Regarding claims 4, 13, and 22, the rejection of claims 1, 10, and 19 are incorporated respectively. Ski in combination with Ara, Rubin, and Wang teach the limitation: wherein, extracting the word frequency information from the known high-quality news and/or the known low-quality news comprises: extracting a word and/or a phrase from the known high-quality news and/or the known low- quality news, (Ski teaches in 0380: … In some embodiments, a positive/negative con­notation is also indicated by the loaded word. In some embodiments, the way of highlighting is based on the strength of the word ( e.g., a word that is highly emotive is significantly highlighted, where a word that is only slightly emotive is lightly highlighted). In some embodiments, additional infor­mation is provided to indicate that the language being used is biased (in one way or another). Furthering the example, refer­ring to a candidate as "dangerous" indicates bias against that candidate by the commentator. Loaded words and tallying the number of times loaded words [claimed word frequency information, claimed extracting the word frequency information from the known high-quality news and/or the known low-quality news comprises: extracting a word and/or a phrase from the known high-quality news and/or the known low- quality news] are used are able to be used in determining bias…)
 and performing statistic on the word and/or the phrase to obtain the word frequency information of the word and/or the phrase in a title field. (Ski teaches in 0384:… For example, information is monitored for a keyword or phrase indicating an accusation (e.g., words/phrases that indicate an accusation are stored in a database for compari­son-"Network B ignores"). In the step 5702, an interest level is determined. For example, ratings statistics [claimed performing statistic on the word or phrase] are ana­lyzed about the popularity of a topic/story/any other informa­tion [claimed performing statistic on the word and/or the phrase to obtain the word frequency information of the word…]. In the step 5704, if the interest level is above a threshold, then the accused entity and/or related entities are analyzed ( e.g., archives of past reporting are searched for the accusa­tion)…; And where word are part of the title field, in 0380: … For example, if the loaded words are used in a title of an article [claimed word or phrase in a title field] or at the beginning of a monologue, they are given more weight than if they are in the middle of an article. The weight could be used as another factor in determining bias. For example, if the weighted num­ber of loaded words with a negative connotation is above a threshold, it is determined that a bias exists between the commentator and the subject…; And using statistic for determining trustfulness based on words and phrase frequencies, in 0129: …The indica­tion is able to include any information including, but not limited to, statistics [claimed performing statistic on the word and/or the phrase to obtain the word frequency information of the word], highlighting, the other indications described herein and/or any indication to further inform the audience of his trustworthiness. In the example further, text appears on the television screen, such as at the bottom, which states, Senator A has misstated the truth 10 times, but has been truthful 20 times [claimed performing statistic on the word and/or the phrase to obtain the word frequency information of the word]. The severity of the misstatement is also able to be factored in when rating a person or entity. For example, stating that something occurs 90% [claimed performing statistic on the word and/or the phrase to obtain the word frequency information of the word] of the time but in reality it occurs 89% of the time is a minor and possible ignorable mistake. However, stating something occurs 90% of the time when it occurs 20% of the time is not likely a rounding error or a slip of the tongue. Additionally, the subject of the mistake is also able to be taken into account in terms of severity. For example, if a person makes an untrue statement about the country of origin of baseball, that is a minor mistake, whereas making an untrue statement about tax information is a major mistake, and the major mistake is weighted more than the minor mistake...)

Regarding claims 6 and 15 the rejection of claims 1 and 10 are incorporated respectively. Ski in combination with Ara, Rubin, and Wang teach the limitation: wherein, extracting the proper name information from the known high-quality news and/or the known low-quality news comprises: identifying one or more proper names contained in a content field of the known high-quality news and/or the known low-quality news, and forming the proper name information with the identified proper names. (Ski teaches in 0252: In some embodiments, the fact checker is imple­mented to correct word pronunciation of any communication ( e.g. of broadcast information) [including the claimed news content]. For example, people's names, geographic locations and any other words are able to be corrected. In some embodiments, the fact checker compares the sound clip with another sound clip. For example, a data­base of people's names [claimed identifying one or more proper names contained in a content field of the known high-quality news and/or the known low-quality news, and forming the proper name information with the identified proper names] is stored and when their name is spoken, the pronunciation is compared with the stored data in the database. For example, each player on a football team says his name, and it is recorded in a database, then, when a broadcaster says his name, if it is mispronounced, some form of action is taken including, but not limited to, playing the correct version to the user, playing the correct version to the broadcaster so that he is able to repeat it,…) 

Regarding claims 7 and 16 the rejection of claims 1 and 10 are incorporated respectively. Ski in combination with Ara, Rubin, and Wang teach the limitation: wherein, extracting the emotion feature from the known high-quality news and/or the known low-quality news comprises: identifying one or more sentences contained in the known high-quality news and/or the known low-quality news, and performing statistic on the one or more sentences to obtain at least one of a first number of positive emotion sentences, a second number of neutral emotion sentences, and a third number of negative emotion sentences as the emotion feature. (using clamed sentences are part of the analysis data in 0434: … or example, a user is able to select that he wants the fact check result to only be or mainly be emoticons, acronyms, shorthand, words, phrases, sen­tences, or paragraphs to indicate a result….; And claimed positive and negative emotion features, Ski teaches in 0115: Screenshot 304 shows multiple forms of rating speakers on a television broadcast. Statistics for the guest speaker in the window are shown below the window indicat­ing the number of true statements [claimed sentences contained as broadcast news statements] he has made and the number of false statements he has made. A rating is displayed under the host of+ 10 which, for example, is a positive rating of+ 10 on a -10 to + 10 truthfulness scale [claimed statistic of a the claimed first positive emotion sentences]…; And in 0358: … A list of contacts is displayed and next to each contact is an icon representing the factual accuracy [claimed identifying one or more sentences contained in the known high-quality news and/or the known low-quality news, and performing statistic on the one or more sentences to obtain… a second number of neutral emotion sentences] of the contact. In the example, a down arrow 4700 is used to indicate the contact has a negative factual accuracy [including claimed third number of negative emotion sentences as having negative factual accuracy, claimed identifying one or more sentences contained in the known high-quality news and/or the known low-quality news, and performing statistic on the one or more sentences to obtain at least one of … a third number of negative emotion sentences as the emotion feature] (e.g., the contact tells more lies than a threshold), and an up arrow 4702 is used to indicate the contact has a positive factual accuracy [including claimed first number of positive emotion sentences, claimed identifying one or more sentences contained in the known high-quality news and/or the known low-quality news, and performing statistic on the one or more sentences to obtain at least one of a first number of positive emotion sentences,…]…)
Additionally, Ara teaches identifying one or more sentences contained in the known high-quality news and/or the known low-quality news, and performing statistic on the one or more sentences to obtain at least one of a first number of positive emotion sentences, a second number of neutral emotion sentences, and a third number of negative emotion sentences as the emotion feature. (neural sentences sentiments, Ara teaches in Pg. 1896: Sec. 3.4: Finally, we consider the sentiments expressed in an article. Besides opinion articles (which are subjective by nature), many news may also convey a particular emotion. We evaluate three sentiment-related aspects: subjectivity, sentimentality, and polarity…Sentimentality: Sentimentality is a measure of the total magnitude [claimed performing statistic on the one or more sentences …] of positive or negative statements made in the article regarding an object or an event. Highly sentimental [claimed performing statistic on the one or more sentences …] articles include relatively few neutral statements [claimed identifying one or more sentences contained in the known high-quality news and/or the known low-quality news, and performing statistic on the one or more sentences to obtain … a third number of negative emotion sentences as the emotion feature]. Polarity: Polarity indicates the overall sign of the sentiments expressed in the article (Arapakis et al., 2014a). Articles with positive (negative) polarity include relatively more statements with positive (negative) sentiment [claimed identifying one or more sentences contained in the known high-quality news and/or the known low-quality news, and performing statistic on the one or more sentences to obtain at least one of a first number of positive emotion sentences, a second number of neutral emotion sentences, …].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Ski and Ara for the same reasons disclosed above.

	
Regarding claims 9 and 18 the rejection of claims 1 and 10 are incorporated respectively. Ski in combination with Ara, Rubin, and Wang teach the limitation: wherein, the … news quality judgment rule comprises at least one of: whether brand information is contained, whether product information is contained, news publicity intention, an occurrence frequency of a product name and/or a brand name 37429254Application No. 15/954,015Docket No.: 18484-047001 in an article, whether meaning indications of words are positive, and whether word styles are exaggerated. (Brand and product information as claimed brand information & words having sentiments (e.g. positive, neg) as claimed indication of words…, Ski teaches in 0166: … For example, if there is a commercial for Beer X displayed on the television, a commercial for Beer Y is displayed on the user's mobile device, on a smaller section of the television (e.g. bottom of the screen), or another device. FIG.11 illustrates an exemplary table with Brand X and Brand Y, where when a Brand X commercial is detected [claimed wherein, the … news quality judgment rule comprises at least one of: whether brand information is contained, …], a Brand Y commercial is displayed on the user's device, or vice versa. In some embodi­ments, a fee scheme is implemented with this to collect adver­tising money from Brand Y. In some embodiments, multiple companies/products are included within the table ( e.g. Brand X, Brand Y and Brand Z), and when one is detected one or more of the others is displayed ( e.g. in a random manner, in an alternating manner, based on advertising fees by the brands, or in any other manner)…; And claimed meaning indication of words are positive, in 0410: …channel, a set of channels, or a group of informa­tion distributors ( e.g., conservative news channels, radio and web sites or liberal media channels, groups, web sites) is determined, collected and displayed. In some embodiments, the analysis includes determining if the candidate/topic is discussed positively, negatively, or neutrally [claimed wherein, the … news quality judgment rule comprises at least one of: … news publicity intention… whether meaning indications of words are positive…]… Determining the amount of time or the number of times a candidate, entity, topic and/or other information is discussed, and whether the discussion is positive, negative, or neutral is able to be performed in any manner including, but not limited to, detecting keywords in a title of a segment of a show, detecting keywords throughout the segment of a show, detecting by facial or voice recognition as described herein, detecting loaded words as described herein, …)
While Ski teaches the use of quality measures to news content by processing source and context features associated with predetermined rule as recited by the limitation:
… preset news quality judgment rule 
Ara teaches the claim limitation:
… preset news quality judgment rule  (claimed reset judgement rule disclosed as a taxonomy including subjectivity, sentimentality and polarity and informativeness and Topic popularity as claimed preset news quality judgment rule including news publicity intention, reference as depicted in Fig. 1


    PNG
    media_image1.png
    525
    675
    media_image1.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Ski and Ara for the same reasons disclosed above.

Conclusion  
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnston et al. (US Pub. No. 10339468 ) teaches curating training data for generating a predictive model. 
Mones et al. (US Pub. No. 20170154314) teaches machine learning as a system as learning system that learn from the training data that can be curated.
                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.O.A./Examiner, Art Unit 2129      


                                                                                                                                                                 
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129